                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 MARK BARTO                                              CIVIL ACTION

 VERSUS                                                  No. 13-6081

 RAY MCDERMOTT                                           SECTION: “J”(3)
 INTERNATIONAL VEHICLES,
 LTD, ET AL.


                                      ORDER

      Before the Court is a Motion for Relief from Judgment and for Entry of Final

Satisfaction of Judgment (Rec. Doc. 126) filed by defendant, Shore Construction,

LLC (“Shore”). Plaintiff filed an opposition to the Motion (Rec. Doc. 126), to which

Shore did not reply. Considering the Motion, the memoranda, the record, and the

relevant law, the Court finds that the Motion should be DENIED.

      Shore asks for relief pursuant to Federal Rule of Civil Procedure 60(b)(5) from

this Court’s judgment (Rec. Doc. 116) ordering Shore to pay maintenance and cure to

Plaintiff until Plaintiff reaches maximum medical improvement (“MMI”). Shore

offers two avenues for relief: (1) the judgment has been satisfied or (2) applying the

judgment prospectively is no longer equitable. Shore’s underlying theory for relief

under both avenues is that this Court’s judgment concerned only Plaintiff’s lumbar

injuries and Plaintiff has reached maximum medical improvement as to his lumbar

injuries. (Rec. Doc. 127-12).

      Plaintiff concedes that he has reached MMI with respect to his lumbar injuries

but argues this Court’s judgment regarding maintenance and cure regarded also
Plaintiff’s cervical injuries. Plaintiff’s interpretation of the judgment is correct. This

Court ordered on November 14, 2014:

      SHORE CONSTRUCTION, LLC shall continue to pay maintenance
      benefits at the rate of $35 per day plus reasonable and necessary
      medical expenses until Plaintiff MARK BARTO has reached maximum
      medical improvement.

(Rec. Doc. 99 at 2). The Court did not specifically limit maintenance and cure to

Plaintiff’s lumbar injuries because those were not the only injuries that Dr. Munshi

testified that Plaintiff suffered as a result of his accident. Dr. Munshi testified it was

opinion that Plaintiff’s neck injuries were also caused by his accident. (Rec. Doc. 127-

4). Dr. Bertuccini’s professional opinion was the same, except he disagreed with a

Dr. Munshi’s surgical recommendation. (Rec. Doc. 127-8).

      Thus, “the award is supported by physician[s’] testimony” and the “principle

that the employer’s duty goes no further than the seaman’s need does not prohibit . .

. the order in this case.” Lirette v. K & B Boat Rentals, Inc., 579 F.2d 968, 970 (5th

Cir. 1978). Shore’s obligation persists only until Plaintiff’s injuries resulting from the

accident can improve no further; that obligation is the same whether the injury is to

the lumbar or cervical regions of Plaintiff’s spine. The award is not indefinite. “Under

this order, once the plaintiff ‘has reached maximum possible cure,’ the defendant has

no further duty to pay him.” See id.

            New Orleans, Louisiana, this 11th day of December, 2018.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE

                                            2
